IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

GENE RAMIREZ,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-0626

DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed August 21, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Gene Ramirez, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Lateasha L. Powell, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      Respondent’s motion for clarification filed on May 3, 2017, is treated as a

motion to dismiss and is granted. This proceeding is treated as a premature appeal and

is dismissed. See Banks v. State, 916 So. 2d 35 (Fla. 1st DCA 2005); Baldwin v.

Crosby, 905 So. 2d 250 (Fla. 1st DCA 2005) (concluding “proper remedy is to file a
motion in the circuit court seeking [removal of lien and restoration of funds collected],

secure a ruling, and if necessary raise the issue when appellate review is sought of any

final order in the proceedings below”).

WINOKUR, JAY, and M.K. THOMAS, JJ., CONCUR.




                                           2